Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 15, 2020

                                           No. 04-19-00897-CR

                                        IN RE Robert ROBERTS

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On December 31, 2019, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 15, 2020.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR6881, styled The State of Texas v. Robert Roberts, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.